18-13648-smb       Doc 245       Filed 01/10/19 Entered 01/10/19 16:25:22              Main Document
                                               Pg 1 of 6


 ALSTON & BIRD LLP
 John W. Weiss
 William Hao
 90 Park Avenue
 New York, NY 10016
 Tel: (212) 210-9400
 Email: john.weiss@alston.com
         william.hao@alston.com

 -and-

 ALSTON & BIRD LLP
 David A. Wender (admitted pro hac vice)
 1201 West Peachtree Street
 Atlanta, GA 30309
 Tel: (404) 881-7000
 Email: david.wender@alston.com

 Attorneys for SunTrust Bank, as administrative
 agent under the WAC1 Credit Agreement & SunTrust Bank,
 as administrative agent under the WAC7 Credit Agreement

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------- x
 In re                                                    :   Chapter 11
                                                          :
 IN RE WAYPOINT LEASING                                   :   Case No. 18-13648
 HOLDINGS LTD., et al.,                                   :
                                                          :   (Jointly Administered)
                                        Debtors.          x
 --------------------------------------------------------

       EMERGENCY MOTION OF SUNTRUST BANK PURSUANT TO FED. R.
     BANKR. P. 9006 FOR ENLARGEMENT OF DEADLINE TO SUBMIT CREDIT
     BIDS AND RELATED DEADLINES UNDER BIDDING PROCEDURES ORDER

         SunTrust Bank, as (I) administrative agent (in such capacity, “WAC 7 Administrative

 Agent”) in respect of that certain Amended and Restated Credit Agreement dated as of April 28,

 2017 (the “WAC7 Credit Agreement”) entered into and among those certain lenders under the

 WAC7 Credit Agreement (the “WAC7 Lenders”) as lenders and Waypoint Leasing Holdings Ltd.,

 an exempted company incorporated under the laws of the Cayman Islands (“Holdings”), Waypoint
18-13648-smb      Doc 245     Filed 01/10/19 Entered 01/10/19 16:25:22           Main Document
                                            Pg 2 of 6


 Leasing (Luxembourg) S.à r.l., a Luxembourg private limited liability company (société à

 responsabilité limitée) (“Luxco”), and Waypoint Leasing (Ireland) Limited, a company

 incorporated under the laws of Ireland (“Manager”), Waypoint Asset Co 4 Limited, a company

 incorporated under the laws of Ireland (“WAC4”) and Waypoint Asset Co 5 Limited, a company

 incorporated under the laws of Ireland (“WAC5”, and together with Holdings, Luxco, Manager,

 and WAC4, the “Guarantors” and each a “Guarantor”), as guarantors, Waypoint Asset Co 7

 Limited, a company incorporated under the laws of Ireland (“WAC7”) and Waypoint Asset Euro

 7A Limited, a company incorporated under the laws of Ireland (“WAC7A”, and together with

 WAC7, the “Borrowers”, and each a “Borrower”, and together with WAC4 and WAC5, the

 “Segregated WAC7 Obligors”) hereby moves for an Order extending the time for SunTrust, in its

 capacity as WAC7 Administrative Agent, to submit a credit bid and to extend related deadlines

 under the Order Approving (A) Bidding Procedures, (B) Bid Protections, (C) Form and Manner

 of Notice of Cure Costs, Auction, Sale Transaction, and Sale Hearing, and (D) Date for Auction,

 if Necessary, and Sale Hearing (Docket No. 159; the “Bidding Procedures Order”). In support of

 its Motion, SunTrust Bank states as follows:

                                                FACTS

        1.      Pursuant to the Bidding Procedures Order, “each WAC Facility Agent shall have

 the absolute and irrevocable right to credit bid for its WAC Collateral.” Bidding Procedures Order

 ¶ 4. The deadline for SunTrust Bank, as WAC7 Administrative Agent, to submit a credit bid under

 the Bidding Procedures Order with respect to the WAC7 collateral is January 14, 2019 (the “Credit

 Bid Deadline”). Bidding Procedures Order, Ex. 1 at 2. January 14, 2019 is also the deadline under

 the Bidding Procedures Order for lenders to submit a plan support agreement (the “PSA

 Deadline”). See id. The Bidding Procedures Order also require that, in connection with any 363(k)
18-13648-smb      Doc 245      Filed 01/10/19 Entered 01/10/19 16:25:22           Main Document
                                             Pg 3 of 6


 Credit Bid, a WAC Facility Agent must include a copy of an executed APA, marked up against

 the Macquarie APA. Id., Ex. 1 at 17.

        2.      The WAC7 collateral includes a lien on all of the equity of WAC4. The only assets

 of WAC4 are contracts (the “PDP Contracts”) with an aircraft manufacturer pursuant to which

 WAC4 made certain pre-delivery payments (“PDPs”) attributable to future aircraft deliveries (e.g.,

 these PDPs are available to reduce the ultimate sale price).

        3.      The total outstanding balance on the WAC7 Credit Facility is in excess $100

 million.

        4.      The WAC7 Administrative Agent understands that the PDPs paid in connection

 with the PDP Contracts total in excess of $10 million.

        5.      Since the Debtors began its sale and marketing process, the WAC7 Administrative

 Agent has requested certain information from the Debtors, including (i) copies of the PDP

 Contracts, (ii) copies of a settlement between the Debtors and the aircraft manufacturer that

 implicates the PDP Contracts (the “Settlement Agreement”), and (iii) schedules to the “form” asset

 purchase agreement that the WAC7 Administrative Agent must use to submit its credit bid in

 connection with its efforts to evaluate the assets of its borrowers and guarantors and, ultimately,

 to evaluate any potential credit bid for the WAC7 collateral. Despite repeated requests, the PDP

 Contracts (totaling in excess of 40 documents) were not produced to the WAC7 Agent until the

 afternoon of January 8. Similarly, the Settlement Agreement and material information related to

 the PDP contracts was not produced until the afternoon of January 9. With respect to the “form”

 asset purchase agreement, notwithstanding the fact that the schedules to the “form” APA were

 complete more than a month prior, the Debtors have been deficient with respect to the information

 provided to the WAC7 Administrative Agent (and, upon information and belief) other lenders.
18-13648-smb            Doc 245       Filed 01/10/19 Entered 01/10/19 16:25:22                   Main Document
                                                    Pg 4 of 6


 For example, the Debtors did not disclose Schedule 4.19(c) to the Macquarie APA until January

 9, 2019. Schedule 4.19(c) to the Macquarie APA discloses—for the first time—to the WAC7

 Agent and Lenders that Buyer intends to acquire the PDP Contracts in connection with its APA.1

 Finally, it is worth noting that based on “supplemental” information provided—for the first time

 on January 10, 2019 after SunTrust raised the potential of this Motion—the Debtors provided

 SunTrust with one signed leased (dated December 11, 2018) that was not previously disclosed and

 was not included in the Debtors’ schedule of leases.2

                                              RELIEF REQUESTED

            6.       The WAC7 Administrative Agent requests that the Court modify and extend the

 Credit Bid Deadline and the PSA Deadline pursuant to Bankruptcy Rule 9006(b) from January 14,

 2019, to January 18, 2019. Bankruptcy Rule 9006(b)(1) provides that the Court may extend the

 Credit Bid Deadline under its Bidding Procedures Order “for cause shown . . . at any time in its

 discretion . . . with or without motion or notice” where, as here, the request is made before the

 expiration of the prescribed deadline. Fed. R. Bankr. P. 9006(b)(1).

            7.       The WAC7 Administrative Agent respectfully submits that the Court should

 exercise its discretion and extend the Credit Bid Deadline and PSA Deadline. The PDP Contracts,

 the Settlement Agreement, and complete schedules are critical to the WAC7 Administrative

 Agent’s ability to assess any potential credit bid and the value of the PDP Contracts. Despite

 having requested the forgoing information, information has not been provided in a timely and

 fashion and, in fact, remains incomplete. Although the WAC7 Administrative Agent is working

 diligently to digest the implications of the PDP Contracts and the Settlement Agreement, copies


 1
   Of note, based on certain asserted “antitrust” concerns, the WAC7 Agent is not authorized to share Schedule 4.19(c)
 to the Macquarie APA.
 2
     On January 10, 2019, the Debtors also produced an unsigned lease that is in “final” form.
18-13648-smb      Doc 245      Filed 01/10/19 Entered 01/10/19 16:25:22             Main Document
                                             Pg 5 of 6


 were not provided to SunTrust Bank until January 8, 2019 and January 9, 2019. Since this

 information has been in the Debtors possession for more than month, it is unreasonable for the

 WAC 7 Lenders to have between two and three business days before the WAC7 lenders are

 required to decide whether or not to credit bid for their collateral and/or to submit a PSA. The

 PDP Contracts and the Settlement Agreement, having a potential stream of value worth in excess

 of $10 million and would constitute a significant component of any credit bid by the WAC7

 lenders.

        8.      Moreover, Schedule 4.19(c) of the Macquarie APA, which lists the PDP Contracts

 as assets proposed to be purchased by Macquarie, was not revealed to the WAC7 Administrative

 Agent until January 9, 2019. Thus, until yesterday, the WAC7 Administrative Agent was not even

 aware that the PDP Contracts were to be included in the proposed sale as they were not included

 in the list of contracts being assumed and assigned to Macquarie. Yet, despite the fact that relevant

 APA schedules were withheld from the WAC7 Administrative Agent until yesterday, under the

 Bidding Procedures Order, it is required to, among other things, execute a marked up APA in order

 to validly submit a 363(k) Credit Bid in just a matter of days.

        9.      The WAC7 Administrative Agent has diligently requested copies of the Macquarie

 APA schedules and PDP Contracts throughout this process. The Debtors have been well-aware of

 the WAC7 lenders’ need to review and evaluate the PDP Contracts in order to submit a credit bid

 and, fundamentally, to know whether the PDP Contracts were to be purchased by Macquarie. The

 WAC7 Administrative Agent merely seeks a reasonable opportunity to evaluate information

 necessary to its credit bidding rights. There would be little or no prejudice to the Debtors or other

 interested parties if the requested extension of the Credit Bid Deadline and PSA Deadline were

 granted. Accordingly, the WAC7 Administrative Agent requests that the relief sought herein be
18-13648-smb      Doc 245     Filed 01/10/19 Entered 01/10/19 16:25:22           Main Document
                                            Pg 6 of 6


 granted and that the Court enter an order substantially in the form of the proposed order attached

 hereto as Exhibit A.

 Dated: New York, New York
        January 10, 2019
                                              ALSTON & BIRD LLP

                                              By: /s/ David A. Wender
                                              John W. Weiss
                                              William Hao
                                              90 Park Avenue
                                              New York, New York 10016
                                              Telephone: 212-210-9400
                                              john.weiss@alston.com
                                              william.hao@alston.com

                                              -and-

                                              David Wender (admitted pro hac vice)
                                              One Atlantic Center
                                              1201 West Peachtree Street, Suite 4900
                                              Atlanta, GA 30309-3424
                                              Telephone: 404-881-4985
                                              david.wender@alston.com

                                              Attorneys for SunTrust Bank, as administrative
                                              agent under the WAC1 Credit Agreement &
                                              SunTrust Bank, as administrative agent under the
                                              WAC7 Credit Agreement
